DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 10,929,261). The examiner notes that the claims may in some instances also be rejectable under 35 USC 102, and that 35 USC 103 is the broader statute that encompasses 35 USC 102.
Re claim 1:
Levin et al. clearly teaches the major elements of claim 1.
See figure 1. A device service station / kiosk is shown.
There is a whole range of different device connectors 126 shown in figure 1, enabling a range of devices to be connected to the device service station. A detailed look at the available device connectors is provided at figure 2.
As figure 1 further shows, a wide range of devices 102 could be connected to the device service station for servicing. The intent of course is that physical connections are made with user devices which are to be serviced.
Figure 3 shows the invention of Levin et al. most completely. A device 350 is connected to the kiosk 320 and, via a network it is possible to connect with an automated service providing system 302 or with a remote human technician working at a workstation and remotely connected to the device. See all of column 8 and 9 for a detailed discussion.
In particular, see column 8, lines 39+:
“The system environment 300 may also include a remote technician environment 316 with which a network channel may be established to allow a remote technician to access a device 350 in order to analyze the device 350. In one example, the remote technician environment 316 may include one or more workstations which may be used by technicians to inspect a device 350 and/or take control of a device 350.” Thus, individuals acting as technicians who can be connected to the device over the network to service the device remotely are determined.

Re claim 2: See figure 2 for a view of all of the ports through which device diagnostics can take place.

Re claim 3: See column 10, lines 25+:
“In one example, the data analysis module 342 may use a machine learning model to analyze device data. The machine learning model may be trained using device data used to diagnose a plurality of devices, and the machine learning model may be deployed to the device diagnosis station 320 for use in diagnosing devices 350. In one example, the data analysis module 342 may be periodically updated, over a network 318, to include updated analysis data. For example, a machine learning model used by the data analysis module 342 may be retrained using updated device data and the updated machine learning model may be deployed to the device diagnosis station 320.” 

Re claim 4: 
The system tries, using software and pre-defined modules and internal analysis to solve a device problem. As noted above, that analysis can include machine learning.



Re claim 5: See column 3, lines 23+:
“A device diagnosis station 100 may comprise a computing device 130 and peripheral devices, which may include one or more input devices 124, output devices 128, and device connectors 126. For example, a device diagnosis station 100 may include a display for presenting device information 108 and device options 110 to users. Also, the device diagnosis station 100 may include a keyboard, touchscreen and/or mouse which may be used to select device options 110 and input information. The device diagnosis station 100 may include a device connector 126 that has a hardware interface used to connect a device 102 to the device diagnosis station 100.”

Re claim 6: Figure 1 shows a wide range of devices that could be serviced using the kiosk. See column 3, lines 54+:
“In the context of consumer devices, a device 102 may include, but is not limited to: computers (e.g., desktops, laptops, etc.), computer components (motherboards, graphics cards, network cards, memory modules, storage devices, etc.), computer peripherals (displays, input devices, external hard drives, etc.), mobile devices (e.g., tablets, smartphones, audio players, handheld gaming devices, etc.), gaming systems, digital video recorders (DVRs), cameras, Internet of Things (IoT) devices, as well as other electronic devices.”



Re claim 8: There is at least a display (video) with the kiosk. 

Re claim 9: A range of user interfaces are present and have been discussed above.

Re claims 10-20: See of the discussions above, where these limitations have been addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DANIEL A HESS/Primary Examiner, Art Unit 2876